Citation Nr: 0114200	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00 - 17 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to a rating in excess of 40 percent for ankylosis 
of the right ankle, residual to a gunshot wound.

Entitlement to a rating in excess of 20 percent for recurrent 
osteomyelitis of the left tibia, residual to a gunshot wound. 

Entitlement to a rating in excess of 20 percent for residuals 
of a gunshot wound to the left knee, Muscle Group XI and XII, 
with torn medial meniscus. 

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from February 1943 to April 1946, when he was 
discharged by direction of a Board of Medical Survey because 
of wounds sustained in combat during the invasion of Saipan 
Island.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)); .  

Further, the reports of VA general medical examination 
conducted in April 2000, and the report of orthopedic 
examination conducted in May 2000 are inadequate for rating 
purposes.  The Board first notes that the examiners appear 
not to have reviewed the veteran's claims folder in 
conjunction with their examinations, but merely recorded a 
military, employment, and medical history recounted by the 
veteran.  In addition, those examinations include no findings 
with respect to functional loss, as required under  38 C.F.R. 
Part 4, § 4.40 (2000); no history of the veteran's injuries 
as required under 38 C.F.R. Part 4, § 4.41; no complete 
examination as required under  38 C.F.R. Part 4, § 4.42; no 
examination or reference to the veteran's service-connected 
osteomyelitis of the left tibia, although such is considered 
a continuously disabling process under  38 C.F.R. Part 4, 
§ 4.43; and no examination or diagnostic testing of the bones 
affected by the veteran's service-connected disabilities, 
including osseous abnormalities resulting from the veteran's 
comminuted fractures of the left tibia and right ankle, as 
required under  38 C.F.R. Part 4, § 4.44.  The Board further 
notes that the April and May 2000 examinations failed to 
consider or report matters of damage to the joints affected 
by the veteran's gunshot wounds; measurement of range of 
motion of the affected joints; the effect of missiles; scars 
and damage to deeper structures; and muscle injuries, 
including all criteria for the evaluation of muscle injuries 
required under  38 C.F.R. Part 4, §§ 4.45 through 4.54.  In 
addition, the cited reports of examination in April and May 
2000 do not provide clinical, radiographic, or 
electrodiagnostic findings sufficient to evaluate the 
disabilities at issue under the provisions of  38 C.F.R. Part 
4, § 4.56, and did not offer an opinion as to the veteran's 
employability based solely upon his service-connected 
disabilities.  

Further, the RO failed to acknowledge the findings and 
diagnosis of osteomyelitis of the right ankle, or to take 
action to obtain the records of the veteran's treatment at 
the VAMC, Hines, between February 1999 and the date of 
receipt of the veteran's claim in February 2000.  In 
addition, one such VA examination report states that the 
veteran has a slow but normal gait, while the other reports 
that he walks with a limp to the right.  The VA orthopedic 
examiner failed to note the veteran's gunshot wound of the 
left lower leg, or to provide any clinical or diagnostic 
findings with respect to that injury and the resultant 
impairment.  Neither examiner appears to have taken into 
consideration or distinguished the impairment stemming from 
the veteran's report of a cerebrovascular accident in 1998, 
recently reported to cause right-side stiffness, left side 
numbness, and to require the use of a cane.  As the RO has 
failed to properly develop the medical evidence in this case, 
VA examiners have not had an opportunity to distinguish the 
disabling manifestations of the veteran's service-connected 
gunshot wounds from those of other, nonservice-connected 
disabilities.  To that point, the Board notes that the RO and 
the Board are precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West,  11 
Vet. App. 181, 182 (1998) (per curiam), citing  Mitchem v. 
Brown,  9 Vet. App. 136, 140 (1996).  

No appropriate development has been undertaken with respect 
to the veteran's history of a July 1986 bone debridement with 
a flap transferred from an abdominal muscle donor site, or 
any potential benefit entitlement resulting therefrom.  The 
RO has failed to determine whether the veteran is in receipt 
of Social Security Administration disability benefits and, if 
so, to obtain all awards, certificates of eligibility, 
administrative law judge decisions, and all medical records 
relied upon by that agency in granting such benefits.  

The Board finds that remand is warranted for purposes of 
obtaining complete and comprehensive VA orthopedic, 
dermatological (scars), neurological, radiologic, and 
electrodiagnostic examinations of the veteran, to include 
bone scans and electrodiagnostic testing, that are adequate 
for rating purposes, and which include a prior review of the 
history of the veteran's gunshot wound injuries of the left 
lower leg and right ankle.  In addition, although the RO 
requested a Social and Industrial Survey, none was performed.  
On Remand, a Social and Industrial Survey should be performed 
and an opinion provided as to the degree of disability 
resulting solely from his service-connected disabilities, and 
the impact of those disabilities upon the veteran's 
employability.  

The Board notes that each of the veteran's gunshot wounds 
were penetrating, through-and-through, injuries from a single 
high-velocity missile, producing comminuted fractures, 
requiring debridement, and requiring prolonged treatment.  In 
addition, the veteran's right ankle wound caused prolonged 
infection and intermuscular binding and scarring, and the 
veteran's continuous hospitalization (except for a period of 
convalescent leave) extended from the date of his injury on 
June 18, 1944, to April 15, 1946.  For purposes of review of 
the history of the veteran's gunshot wound injuries of the 
left lower leg and right ankle, the following history is 
provided:

The veteran's service medical records show that in June 18, 
1944, while participating in the invasion of Saipan, the 
veteran sustained a through-and-through gunshot wound of the 
left lower leg just below the knee joint, with fracture of 
the left tibia, and a through-and-through gunshot wound of 
the right foot.  X-ray of the left knee revealed a comminuted 
fracture of the posteromedial portion of the medial tibial 
plateau, without displacement.  X-ray of the right foot 
revealed a comminuted fracture of the anterior portions of 
the astragalus and the calcaneus, with many metal fragments 
in the soft tissue.  The veteran was initially treated on USS 
SOLACE, where his wounds were dressed, casts applied, and he 
was given gas gangrene prolaxis and a tetanus toxoid.  He was 
transferred to the U.S. Fleet Hospital, Guadalcanal, on June 
26, 1944.  On June 30, 1944, the cast was removed from the 
veteran's right foot and his wound debrided.  Several 
moderate-sized metal and bone fragments were removed, sulfa 
applied, Vaseline and gauze applied, high dosages of 
penicillin given, and a new cast applied.  He was transferred 
to the U.S. Fleet Hospital, New Caledonia, on August 1, 1944.

On August 4, 1944, X-rays of the left knee disclosed a 
comminuted fracture of the inner condyle of the left tibia 
extending into the knee joint, with no displacement of the 
inner condyle but some loss of bone substance and inward 
displacement of the small fragments  5 cm. below the left 
knee joint.  X-rays of the right foot disclosed comminuted 
fractures of the astralgus os calcis, the cuboid of the right 
foot, and the tip of the external malleolus of the right 
fibula.  The general position of the large fragments was 
good; however, there were many foreign fragments in the 
region of the fractures, the largest of which was 19 x 16 mm.  
Subsequent X-rays on August 17, 1944, disclosed that 
fragments of the left tibia were in good position and 
moderately heavy callus was present.  On August 26, 1944, the 
veteran's right foot cast was removed because of heavy 
profuse drainage, and his wounds were cleaned and dressed and 
a new cast applied from toes to knee.  On September 5, 1944, 
the cast was removed from his left leg, and two weeks later 
he was on crutches practicing some weight-bearing.  X-rays of 
the right foot disclosed that the main fragments remained in 
good position, but callus development was not shown.  
Metallic fragments continued to be shown, as well as 
extensive osteoporosis.  On September 26, 1944, an aerobic 
culture developed coliform staph albus.  On October 1, 1944, 
a short walking cast was applied.  The veteran was 
transferred to the U.S. Navy Hospital, San Diego, on October 
31, 1944.  

Service medical records from the U.S. Navy Hospital, San 
Diego, show that findings on admission included a healed scar 
on the right tibia, while X-rays on November 1, 1944, 
revealed a comminuted fracture of the anterior half of the of 
the os calcis with roughening of the external surface of the 
anterior portion of the astralgus and several metallic 
fragments in the soft tissues about the fracture site.  The 
superior  calcaneal angle measured  180 degrees.  X-rays of 
the upper third of the left leg, including the knee, revealed 
a penetrating defect of the medial cortex of the proximal end 
of the tibia 2 cm. from its articular surface, and measuring 
8 x 2 cm.  No deformity was present, and the defect appeared 
to be filling in with new bone.  Treatment notes from that 
date through December 13, 1944, continued to show draining 
swelling of the right foot with ongoing drainage.  On 
December 16, 1944, the veteran was transferred to the U.S. 
Navy Hospital, Great Lakes, Illinois.  

Service medical records from the U.S. Navy Hospital, Great 
Lakes, show that findings on admission included the absence 
of motion in the tarsal joints of the right foot, while right 
ankle motion was about normal, and motion in the left ankle 
was about one-half of normal.  X-rays of the left leg showed 
a through-and-through gunshot wound of the proximal third of 
the left tibia, with a defect about one cm. in diameter, with 
satis factory healing and a solid healing of the fracture.  
X-rays of the right ankle revealed an extensive comminuted 
fracture of the lateral and plantar surface of the anterior 
two-thirds of the right calcaneus, with many bits of metal 
and a few bits of bone in the area of the fracture.  There 
was considerable loss of bone substance, and the fracture 
appeared to be healing.  In January 1945, a discharging 
drainage was noted on the lateral aspect of the right ankle, 
and ankle motion was limited on inversion and eversion.  

In February 1945, the veteran was transferred to surgery for 
removal of foreign bodies at the lateral aspect of the right 
calcaneus and a draining sinus immediately above that point.  
The veteran subsequently underwent curettage of the callus 
and excision of an ingrown right great toenail, with removal 
of fragments of bone and metallic fragments, with only 
moderate drainage after two weeks.  On March 5, 1945, healing 
was good, and weight-bearing was initiated, and in April 
1945, all four toes of the right foot dorsiflexed, and ankle 
motion was good.  In June 1945, the veteran walked without a 
limp, while anesthesia was noted on the lateral margin of the 
right foot, hammertoes of the right foot were present, and he 
had some difficulty in squatting.  A large, deep, contracted 
scar was present on the proximal lateral margin, as well as 
scars on the plantar surface and lateral anterior surface, 
right foot.  Dorsiflexion was normal, while a 40 percent loss 
of plantar flexion was found in the toes.  Ankylosis was 
found in the subastragalar joint of the right foot, as well 
as partial ankylosis of the transverse tarsal joint.  A 25 
percent loss of motion was found on right ankle inversion and 
eversion.  A 1 and 1/4 inch atrophy was noted in the right calf 
as compared to the left, and there was no suprapatellar, 
proximal thigh or quadriceps atrophy.  Pain in the right 
astragalus joint was elicited on palpation and on walking 
over rough ground, and there was a flexion contracture of the 
toes.  Fusion of the right astragalus joint through a 
posterior approach was recommended, and was subsequently 
accomplished.  

Postoperatively, the veteran's surgical wound healed, with 
removal of sutures, and X-rays of the talocalcaneal 
arthrodesis in August 1945 revealed that the grafts were in 
place and a walking boot was applied which partially 
corrected the deformity.  In September 1945, the veteran was 
shown to have a claw-foot deformity of the toes of the right 
foot, and tenoplasty was accomplished to lengthen the 
tendons.  Thereafter, the cast was removed his sutures 
removed in October 1945, and physiotherapy was initiated.  
Right subtalar joint motion was good, and orthopedic shoes 
were ordered.  In January 1946, the veteran's general 
condition was good, and ankle motion was gradually improving.  
He went on convalescent leave for 25 days, returning in March 
1946 without right ankle pain, but with complete loss of 
inversion and eversion, dorsiflexion to about 20 degrees.  A 
Board of Medical Survey, convened in March 1946, cited the 
history of the veteran's injuries, and determined that he was 
unfit for further service due to an acquired deformity of the 
right foot.  He was discharged direct from the medical 
facility, Great Lakes, Illinois, on April 15, 1946. 

Following receipt of the veteran's service medical records 
and his application for VA disability compensation benefits 
in May 1946, a rating decision of May 1946 granted service 
connection for residuals of a gunshot wound of the right 
foot, with an acquired right foot deformity, evaluated as 20 
percent disabling; and for residuals of a gunshot wound of 
the left lower leg, Muscle Group XII, evaluated as 10 percent 
disabling.  Thereafter, the veteran submitted private medical 
evidence and lay statements, and a VA examination was 
conducted in October 1946.

The report of VA examination, conducted in October 1946, 
noted the veteran's complaints of left knee and right ankle 
and foot pain on prolonged walking or during cold, damp 
weather, and his need to wear an orthopedic shoe.  
Examination disclosed that the veteran had almost no lateral 
motion of the left ankle on inversion and eversion; and that 
dorsal flexion was satisfactory, but plantar flexion was 
quite limited.  X-ray of the right foot revealed numerous 
foreign bodies medial to the tarsal bones, and an area of 
bone destruction in the inferior portion of the calcaneus, 
with no evidence of osteomyelitis.  X-rays of the left knee 
disclosed an old penetrating wound of the upper portion of 
the tibia where there was some regeneration of the bone.  The 
joint margins appeared normal.  The diagnoses were two 
penetrating gunshot wounds of the left knee and the right 
ankle, healed, with deformity as described.  

A rating decision of January 1947 recharacterized the 
veteran's right ankle disability as ankylosis of the right 
ankle with almost complete loss of inversion and eversion, 
limitation of plantar flexion with swelling of the heel, and 
retained foreign bodies medial to the tarsal bones, evaluated 
as 40 percent disabling; and residuals of gunshot wounds of 
the left knee and popliteal space with debridement and well-
healed scars, Muscle Groups XI and XII, evaluated as 10 
percent disabling, both effective from the date following 
service separation.  

In February 1965, the veteran was hospitalized for treatment 
of osteomyelitis of the left tibia.  A rating decision of 
April 1965 changed the rating for his service-connected 
residuals of a gunshot wound of the left knee and popliteal 
space with debridement and well-healed scars, Muscle Groups 
XI and XII, to include osteomyelitis, and continued the post-
hospitalization evaluation as 10 percent disabling.  A 
subsequent rating decision of December 1965 granted a 
separate rating for recurrent osteomyelitis, left tibia, 
evaluated as 20 percent disabling, while continuing the 40 
percent evaluation for ankylosis of the right ankle and the 
10 percent evaluation for residuals of a gunshot wound of the 
left knee and popliteal space with debridement and well-
healed scars, Muscle Groups XI and XII.  

In May 1977, the veteran twisted his left knee, and a report 
of a private left knee arthrogram disclosed a tear of the 
posterior horn of the left medial meniscus, extending 
posteriorly.  However, the private physician was unwilling to 
undertake surgical repair of that injury due to the presence 
of osteomyelitis of the left tibia.  VA outpatient records 
dated in March 1978 disclosed open drainage of an old wound 
of the left tibia, and a VA hospital summary showed that the 
veteran was hospitalized from June to August 1978 for 
treatment of chronic osteomyelitis of the left tibia, with a 
torn medial meniscus.  The veteran's service-connected 
recurrent osteomyelitis, left tibia, was returned to the 
prior 20 percent rating after a temporary total rating based 
on hospitalization (Paragraph 29), while his residuals of a 
gunshot wound of the left knee and popliteal space with 
debridement and well-healed scars, Muscle Groups XI and XII, 
was changed to reflect the inclusion of his torn medial 
meniscus as part of that disability, and the rating for that 
disability increased to 20 percent.  His combined service-
connected disability remained 70 percent disabling from May 
1977.  

In August 1985, the veteran was admitted to a VA hospital 
with a chronic draining ulcer of the right heel of nine 
months' duration, thought to be osteomyelitis.  It was noted 
on examination that he had a wound of the right lateral ankle 
with a purulent drainage, ecchymosis, edema, and pain on 
palpation.  He was awarded a temporary total rating based on 
hospitalization under Paragraph 29.  

A report of bone scan of the veteran in February 1990 
disclosed that he had degenerative disease of the wrists, 
hands, knees, ankles and feet, bilaterally, worse on the 
right, as well as the right femoral head, interochanteric 
space, and metaphysis to mid-metaphysis, consistent with 
Paget's disease.  The diagnosis was degenerative joint 
disease in an individual with probable Paget's disease 
involving the head, neck, right femoral head, interochanteric 
space, and metaphysis to the proximal half of the diaphysis.  

In February 2000, the veteran claimed entitlement to 
increased ratings for each of his service-connected 
disabilities, and filed an application for a total disability 
rating based on unemployability due to service-connected 
disabilities (VA Form 21-8940).  It was requested on behalf 
of the veteran that all treatment records be obtained from VA 
medical facilities; that he be afforded VA examinations for 
each of his disabilities; and that a VA Social and Industrial 
Survey be conducted.  In his VA Form 21-8940, the veteran 
reported that he had a high school education and two years of 
college; that he last worked full time in 1982; and that he 
had not sought work since becoming disabled.  He further 
submitted a statement to the effect that, "because of his 
service-connected disability", he was unable to remember 
what he earned the last five years he was employed.  

The foregoing constitutes the history of the veteran's 
service-connected residuals of gunshot wounds of the left 
lower leg and right ankle, with osteomyelitis diagnosed at 
both wound sites.  Following the completion of the additional 
VA examinations and Social and Industrial Survey required in 
this remand order, that history will be considered and 
applied in the evaluation of the veteran's service-connected 
disabilities.  

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999);  Quarles v. Derwinski,  3 Vet. App. 129 
(1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers from 
whom he has received treatment for his 
service-connected disabilities since 
February 1999.  The veteran should 
further be asked to provide a complete 
list of all surgical procedures or 
treatment he has undergone since 1985, 
for any disability, including the 
specific names, addresses, diagnoses, and 
approximate dates of treatment.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
secured.  Further, the veteran should be 
asked to state, with particularity, the 
exact conditions or disorders for which 
VA disability compensation benefits are 
sought.  The RO should obtain all 
clinical records of 
the veteran's treatment at the VAMC, 
Phoenix, Arizona, including, but not 
limited, to 1990.  

2.  The RO should notify the appellant in 
writing that he has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. 
App. 129 (1992).

3.  The RO should schedule special VA 
orthopedic, dermatological (scars), 
neurological, radiologic, and 
electrodiagnostic examinations of the 
veteran to determine the complete nature 
and extent of all residuals of his 
gunshot wounds of the right ankle and 
left lower knee, including osteomyelitis 
at the wound sites.  The examining 
physicians must be given the veteran's 
claims folder and a copy of the review of 
inservice medical treatment provided in 
this Remand order for their review prior 
to the requested examinations, and must 
affirmatively indicate in their reports 
that they have reviewed the documentation 
pertaining to the veteran's inservice 
gunshot wound injuries and osteomyelitis.  
In particular, the examination must 
include a determination as to the 
presence or absence of any of the 
disabling manifestation of osteomyelitis 
decribed at  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5003, including multiple 
locations, a long history of 
intractability and debility, anemia, 
amylioid liver changes, and other 
continuous constitutional symptoms.  
The examination reports should identify 
and describe the complete motor, sensory, 
and reflex impairment resulting from each 
of those injuries, including all 
resulting scars, muscle injuries, bone 
destruction, joint impairment, sensory 
deficit, and related sources of 
dysfunction in accordance with the 
provisions of  38 C.F.R. Part 4, §§ 4.40 
through 4.46 (2000).  All clinical 
findings should be reported so as to 
provide all information necessary for 
evaluation under the provisions of  
38 C.F.R. Part 4, §§ 4.55, 4.56 (2000), 
and the examining physicians must 
specifically address matters of 
functional loss due to pain, weakness, 
fatigability, incoordination or pain on 
movement of a joint under  the provisions 
of  38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2000), and in accordance with the 
decision of the Court in  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  In 
addition, the examining physicians must 
specifically distinguish the impairment 
resulting from the veteran's nonservice-
connected disabilities, including his 
cerebrovascular accident, degenerative 
arthritis of multiple joints, and Paget's 
Disease, from the impairment stemming 
from his service-connected gunshot wound 
disabilities.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if the 
examination reports do not affirmatively 
reflect that the examiners reviewed the 
veteran's claims file, or if any 
requested opinions are not provided, 
appropriate corrective action should be 
implemented prior to returning the case 
to the Board.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

6.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of entitlement to 
increased ratings for the veteran's 
service-connected residuals of gunshot 
wounds of the left lower leg, right 
ankle, and osteomyelitis, as well as his 
claim for a total disability rating based 
on unemployability due to service-
connected disability.  

If the benefits sought on appeal remain denied, the appellant 
and his attorney should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




